               Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 1 of 15



                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
NATALIA JUSCINSKA,

                 Plaintiff,                                     CASE NO.:
v.

AMAN GROUP S.a.r.l.,
a foreign corporation,

                  Defendant.
------------------------------------------------------------x

                                                COMPLAINT

        Plaintiff, NATALIA JUSCINSKA (hereinafter “Plaintiff”), sues Defendant, AMAN

GROUP S.a.r.l. (hereinafter “Defendant”), for injunctive relief, attorneys’ fees, and litigation

costs, including but not limited to disbursements, court expenses, and other fees, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA Accessibility

Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive relief and damages,

pursuant to the New York State Human Rights Law, the New York City Human Rights Law, and

alleges:

                                              INTRODUCTION

        1.       Defendant owns and/or operates that certain hotel known as AMANGIRI, located

in Canyon Point, Utah (the “Hotel”). Defendant owns and/or controls the Hotel’s website, located

at https://www.aman.com/resorts/amangiri (the “Website”). The Hotel takes reservations through

its Website and provides information regarding available guestrooms and amenities.

        2.       As of March 15, 2012, Defendant was required to ensure that all of its reservation

systems, including its online reservation systems (a) identify and describe disabled accessible

features of the Hotel in detail; (b) identify and describe disabled accessible features of ADA

compliant guest rooms in detail; (c) permit disabled individuals to independently assess whether
                                                         1
             Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 2 of 15



the Hotel and its available guestrooms meet their individual accessibility needs (by describing

accessible and inaccessible features); and (d) allow reservations to be taken for accessible

guestrooms in the same manner as for non-accessible guestrooms.1 Defendant has not complied.

This lawsuit follows.

                                 JURISDICTION AND VENUE

        3.     This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

2201 and 2202).

        4.     This Court has personal jurisdiction over Defendant in this action. Defendant

transacts substantial business in this District through its interactive Hotel Website.

        5.     Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial

part of the events or omissions giving rise to the claims here at issue occurred in this District;

Plaintiff encountered Defendant’s ADA violations in this District, the injury to Plaintiff occurred

in this District, and Defendant transacts significant business with this District.

        6.     This Court has supplemental jurisdiction over Plaintiff’s claims arising under New

York State law. 28 U.S.C.S. §1367(a).

                                             PARTIES

        7.     At all times material hereto, Plaintiff, NATALIA JUSCINSKA, was and is over the

age of 18 years, sui juris, and a resident of New York, New York, which is located within this

District.


1
  This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
requirements apply not only to the Website, but also to every online reservation system on which
reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
and others.
                                                  2
             Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 3 of 15



       8.      Plaintiff has at all material times suffered from a “qualified disability” under the

ADA. Plaintiff suffers from cerebral palsy, and as a consequence, must use a wheelchair or other

motorized mobility device.

       9.      Defendant is a foreign corporation conducting business in the State of New York,

conducts and/or seeks to conduct business in the State of New York by its financially interactive

website, through which it transacts or seeks to transact business with individuals in this District

and is the owner and/or operator of the Hotel and has control over the content of the Website.

                                 COUNT I
             VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       10.     On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities and to provide clear, strong, consistent, enforceable standards

addressing such discrimination, invoking the sweep of congressional authority in order to address

the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

12101(b)(l) - (4).

       11.     Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

of lodging were required to conform to these revised regulations on or before March 15, 2012.

       12.     On March 15, 2012, the revised regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

28 C.F.R. §36.302(e)(l) provides that:




                                                3
             Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 4 of 15



               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –

                      (i)     Modify its policies, practices, or procedures to
               ensure that individuals with disabilities can make reservations for
               accessible guest rooms during the same hours and in the same
               manner as individuals who do not need accessible rooms;

                       (ii)    Identify and describe accessible features in the hotels
               and guest rooms offered through its reservations service in enough
               detail to reasonably permit individuals with disabilities to assess
               independently whether a given hotel or guest room meets his or her
               accessibility needs;

                      (iii)   Ensure that accessible guest rooms are held for use
               by individuals with disabilities until all other guest rooms of that
               type have been rented and the accessible room requested is the only
               remaining room of that type;

                       (iv)   Reserve, upon request, accessible guest rooms or
               specific types of guest rooms and ensure that the guest rooms
               requested are blocked and removed from all reservations systems;
               and

                       (v)     Guarantee that the specific accessible guest room
               reserved through its reservations service is held for the reserving
               customer, regardless of whether a specific room is held in response
               to reservations made by others.

       13.     In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.

       14.     Hotels (and motels) are required to identify and describe all accessible features in

the hotel and guestrooms: “[t]his requirement is essential to ensure individuals with disabilities

receive information they need to benefit from the services offered by the place of lodging.” 28

C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

                                                 4
             Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 5 of 15



“accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

       15.     In addition,

               hotel rooms that are in full compliance with current standards may
               differ, and individuals with disabilities must be able to ascertain
               which features – in new and existing facilities – are included in the
               hotel’s accessible guest rooms. For example, under certain
               circumstances, an accessible hotel bathroom may meet accessibility
               requirements with either a bathtub or a roll in shower. The presence
               or absence of particular accessible features such as these may mean
               the difference between a room that is usable by a particular person
               with a disability and one that is not.

28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

features that may (or may not) be offered within a particular room.

       16.     For hotels in buildings constructed after the effective date of the 1991 Standards, it

is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.

       17.     However, for hotels in buildings constructed prior to the 1991 Standards,

information about the hotel should include, at a minimum

               information about accessible entrances to the hotel, the path of travel
               to guest check-in and other essential services, and the accessible
               route to the accessible room or rooms. In addition to the room
               information described above, these hotels should provide
               information about important features that do not comply with the
               1991 Standards. For example, if the door to the “accessible” room
               or bathroom is narrower than required, this information should be
               included (e.g., door to guest room measures 30 inches clear).
               [emphasis added].

28 C.F.R. Part 36, Appx. A.



                                                 5
             Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 6 of 15



       18.     The Hotel is a place of public accommodation that owns and/or leases and operates

a place of lodging pursuant to the ADA. The Hotel is in a building constructed prior to the 1991

Standards.

       19.     The Website (and all other online reservation platforms used by the Hotel) allow

reservations for the Hotel to be taken online. The Defendant has control over information provided

to the public about the Hotel through the Website and/or other online platforms.

       20.     Prior to filing this lawsuit, Plaintiff visited the Website to learn about accessible

features of the Hotel, and to independently assess whether the Hotel is accessible to her, and

whether she could independently reserve an accessible room at the Hotel, in the same manner as

those seeking to reserve non-accessible rooms. Upon her visit, Plaintiff discovered that the Website

does not comply with the ADA and ADAAG.

       21.     The Website’s homepage contains no information on the Hotel’s ADA compliance

or on the Hotel’s accessibility. There is no Accessibility Statement. There is a link titled

“RESORT” that opens a webpage discussing the Hotel’s location in Utah. No information is

provided regarding the Hotel’s ADA compliance of accessibility features. There is a link titled

“ACCOMMODATIONS” that opens a webpage discussing the Hotel’s seven suites. For each

suite, there is a link titled “DISCOVER MORE,” which opens a suite specific webpage with

photographs and listing of suite amenities. None of the suites are designated as an ADA suite or

Accessible Suite, nor is any information provided regarding the accessibility features of the suites,

especially the bathing facilities. Under the “ACCOMMODATIONS” link, there is also a link to

the Hotel’s Four-Bedroom Mesa Home, which similarly has its own webpage and similarly

contains no information on AD compliance or accessibility.




                                                 6
                Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 7 of 15



          The online reservation process can be initiated by clicking on “RESERVE” located on the

right top portion of every webpage or “MAKE A RESERVATION” found on each suite specific

webpage. By entering dates of stay and number of guests, then clicking “CHECK

AVAILABILITY,” what appears to be a third-party website opens a new webpage and generates

a list of suites available for the selected dates. Review of the list indicates none are designated as

ADA or accessible suites and none provide information on how the suite is accessible. Nor is there

any manner to modify or narrow the request to accessible rooms/suites. By clicking to view rates

and following the onscreen instructions, an online reservation of a non-accessible room can be

completed. However, the Website fails to provide any information on accessibility that would

allow Plaintiff or any disabled person to assess for humor herself the accessible features of the

Hotel and determine whether they fit his/her accessibility needs. Nor can an accessible room be

reserved online.

          22.    The Website also has inadequate accessibility information concerning common

areas and hotel amenities. There is a page entitled hotel that sets forth amenities and characteristics

of the Hotel, not including any accessibility information. There is no indication that the Hotel

common areas meet the 1991 Standards, or alternatively:

          a.     Whether the public entrance to the Hotel complies with the 1991 Standards, and if

not, the ways in which it does not comply, so that Plaintiff can evaluate whether it is accessible to

her;

          b.     Whether the registration desk at the Hotel complies with the 1991 Standards, and

if not, the ways in which it does not comply, so that Plaintiff can evaluate whether it is accessible

to her;




                                                  7
             Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 8 of 15



       c.      Whether restaurant or other food service areas at the Hotel comply with the 1991

Standards, and if not, the ways in which they do not comply, so that Plaintiff can evaluate whether

they are accessible to her;

       d.      Whether any parking facilities, lots, or other parking accommodations at the Hotel

comply with the 1991 Standards, and if not, the ways in which they do not comply, so that Plaintiff

can evaluate whether they are accessible to her;

       e.      Whether the swimming pool (if any) complies with the 1991 Standards, and if not,

the ways in which it does not comply, so that Plaintiff can evaluate whether it is accessible to her;

       f.      Whether the business center complies with the 1991 Standards, and if not, the ways

in which it does not comply, so that Plaintiff can evaluate whether it is accessible to her;

       g.      Whether the meeting/ballroom areas comply with the 1991 Standards, and if not,

the ways in which they do not comply, so that Plaintiff can evaluate whether it is accessible to her;

       h.      Whether the route from the public entrance to the registration desk is accessible in

compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff can evaluate whether it is accessible to her;

       i.      Whether the route from the registration desk to the accessible rooms is accessible

in compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff can evaluate whether it is accessible to her;

       j.      Whether the route from the public entrance to the business center is accessible in

compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff can evaluate whether it is accessible to her;




                                                   8
             Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 9 of 15



       k.      Whether the route from the accessible guestrooms to the business center is

accessible in compliance with the 1991 Standards, and if not, the ways in which it does not comply,

so that Plaintiff can evaluate whether it is accessible to her;

       l.      Whether the route from the public entrance to the pool (if any) is accessible in

compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff can evaluate whether it is accessible to her;

       m.      Whether the route from the accessible guestrooms to the pool (if any) is accessible

in compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff can evaluate whether it is accessible to her;

       n.      Whether the route from the public entrance to the fitness center is accessible in

compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff can evaluate whether it is accessible to her;

       o.      Whether the route from the accessible guestrooms to the fitness center is accessible

in compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff can evaluate whether it is accessible to her;

       p.      Whether the route from the public entrance to the restaurant or food service areas

is accessible in compliance with the 1991 Standards, and if not, the ways in which it does not

comply, so that Plaintiff can evaluate whether it is accessible to her;

       q.      Whether the route from the accessible guestrooms to the restaurant or food service

areas is accessible in compliance with the 1991 Standards, and if not, the ways in which it does

not comply, so that Plaintiff can evaluate whether it is accessible to her;




                                                   9
             Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 10 of 15



       r.      Whether the route from the public entrance to the conference/ballroom space is

accessible in compliance with the 1991 Standards, and if not, the ways in which it does not comply,

so that Plaintiff can evaluate whether it is accessible to her;

       s.      Whether the route from the accessible guestrooms to the meeting/ballroom space is

accessible in compliance with the 1991 Standards, and if not, the ways in which it does not comply,

so that Plaintiff can evaluate whether it is accessible to her;

       23.     This is not intended to be an exclusive list, and Plaintiff brings this action to

remediate all violations of the ADAAG found to exist upon the Website, and upon all online

reservation platforms used by the Hotel.

       24.     In addition to the list above, upon information and belief, Defendant may not

effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

until all other guest rooms of that type have been rented and the accessible room requested is the

only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

types of guest rooms and ensure that the guest rooms requested are blocked and removed from all

reservations systems; or (iii) guarantee that the specific accessible guest room reserved through its

reservations service is held for the reserving customer, regardless of whether a specific room is

held in response to reservations made by others. Discovery is required on these issues.

       25.     Plaintiff will visit the Website again, and online reservation platforms controlled

by Defendant again, upon the Defendant’s compliance with the laws and regulations specified

herein, in order learn about the accessible (and inaccessible) features, learn about the accessible

(and inaccessible) features of guestrooms, assess the extent to which the hotels meet each of their

specific accessibility needs, and determine whether they can reserve an accessible guestroom.




                                                  10
             Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 11 of 15



Plaintiff plans to Utah, and the surrounding areas on vacation in the near future and requires

accommodations that can accommodated her accessibility needs.

       26.      Defendant has discriminated against Plaintiff and all other mobility-impaired

individuals, by denying full and equal access to and enjoyment of the goods, services, facilities,

privileges, advantages and accommodations offered on the Websites, due to the continuing ADA

and ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website

(and other online reservation platforms, as applicable) into compliance with the ADAAG

revisions, but has failed or refused to do so.

       27.      Modifying the Website (and other online reservation platforms, as applicable) to

comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

readily achievable. But in any event, upon information and belief, the Website has been altered,

updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

       28.      Defendant will continue to discriminate against Plaintiff and all other disabled

individuals who access the Website (and other online reservation platforms, as applicable) unless

and until Defendant modifies the Website (and other online reservation platforms, as applicable)

to set forth all required information, as set forth above.

       29.      Plaintiff is without an adequate remedy at law and are suffering irreparable harm,

and Plaintiff reasonably anticipates that she will continue to suffer this harm unless and until

Defendant is required to correct the ADA violations found upon the Websites (and other online

reservation platforms, as applicable), and to maintain the Websites (and other online reservation

platforms, as applicable), inclusive of the online reservation system, and accompanying policies

and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

requirements.



                                                  11
               Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 12 of 15



         30.     Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

to Plaintiff, including an Order that compels Defendant to enact policies that are consistent with

the ADA and its remedial purposes, and to alter and maintain its Website (and other online

reservation platforms, as applicable), and all online reservation systems, in accordance with the

requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

                                 COUNT II
            VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

         31.     Plaintiff re-avers the allegations set forth above as though fully set forth herein.

         32.     The New York State Human Rights Law provides:

                         It shall be an unlawful discriminatory practice for any
                 person, being the owner, lessee, proprietor, manager,
                 superintendent, agent or employee of any place of public
                 accommodation…. because of the … disability … of any person,
                 directly or indirectly, to refuse, withhold from or deny to such
                 person any of the accommodations, advantages, facilities or
                 privileges thereof … to the effect that any of the accommodations,
                 advantages, facilities and privileges of any such place shall be
                 refused, withheld from or denied to any person on account of …
                 disability … 2

         33.     The Website (and other online reservation platforms, as applicable) is a gateway to,

and a part of, the Hotel, which is a place of public accommodation as defined by the New York

State Human Rights Law.

         34.     Plaintiff has visited the Website (and other online reservation platforms, as

applicable), and encountered barriers made illegal by the ADA and ADAAG, and thus by the New

York State Human Rights Law.

         35.     By maintaining barriers that discriminate against people with disabilities through

the actions described above, Defendant has, directly or indirectly, refused, withheld, and/or denied


2
    NYS Exec. Law § 296 (2)(a).

                                                   12
               Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 13 of 15



to Plaintiff, because of disability, accommodations, advantages, facilities or privileges of the Hotel.

The failure by Defendant to act to identify and remove these barriers, which have been illegal since

March 15, 2012, can be construed as “negligence per se.”

         36.     Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seek judgment pursuant to N.Y.

Exec. Law §297, including damages pursuant to §297(9) thereof.

                                   COUNT III
               VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

         37.     Plaintiff re-avers the allegations set forth above as though fully set forth herein.

         38.     The New York City Human Rights Law provides:

                 It shall be an unlawful discriminatory practice for any person, being
                 the owner, lessee, proprietor, manager, superintendent, agent or
                 employee of any place or provider of public accommodation
                 because of the actual or perceived…disability…of any person,
                 directly or indirectly, to refuse, withhold from or deny to such
                 person any of the accommodations, advantages, facilities or
                 privileges thereof…to the effect that any of the accommodations,
                 advantages, facilities and privileges of any such place or provider
                 shall be refused, withheld from or denied to any person on account
                 of …disability…3

         39.     Defendant is in violation of the New York City Human Rights Law by denying the

Plaintiff full access to all the accommodations, benefits, and services, available appurtenant to the

Hotel, as described above.

         40.     Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to the

New York City Human Rights Law, and all relief provided for thereunder.




3
    NYC Admin Code § 8-107(4)(a)
                                                   13
             Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 14 of 15



        WHEREFORE, Plaintiff, NATALIA JUSCINSKA, respectfully requests that this Court

enter judgment in her favor, and against Defendant, as follows:

        a.      A declaration that the Website (and other online reservation platforms, as

applicable) is owned, leased, operated, and/or controlled by Defendant is in violation of the ADA,

NYSHRL, and/or NYCHRL;

        b.      Temporary and permanent injunctive relief enjoining Defendant from continuing

its discriminatory practices, including the requirement that Defendant permanently implement

policies, practices, procedures, including online content, consistent with the mandates of the 2010

ADAAG Standards on its Website (and other online reservation platforms, as applicable);

        c.      Temporary and permanent injunctive relief enjoining Defendant from maintaining

or controlling content on any website through which it is offering online reservations for any hotel

that it owns or operates, unless such website and online reservation system fully comply with 28

C.F.R. §36.302(e)(l);

        d.      An award of reasonable attorneys’ fees, costs, disbursements and other expenses

associated with this action, in favor of Plaintiff;

        e.      An award of compensatory damages deemed just and appropriate pursuant to

NYSHRL and NYCHRL, to Plaintiff; and

        f.      Such other and further relief as this Court deems just, necessary and appropriate

under the circumstances.

        DATED this 12th day of July, 2019.




                                                  14
Case 1:19-cv-06511 Document 1 Filed 07/12/19 Page 15 of 15



                                   Respectfully Submitted,

                                   LAW OFFICES OF NOLAN KLEIN
                                   Attorneys for Plaintiff
                                   5550 Glades Road, Suite 500
                                   Boca Raton, FL 33431
                                   PH: (954) 745-0588
                                   www.nklegal.com

                             By:     /s/ Hector V. Ramirez
                                   HECTOR V. RAMIREZ, ESQUIRE
                                   (HR3270)
                                   ramirez@nklegal.com
                                   amy@nklegal.com




                            15
